Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeBrosse et al. (U.S. 2016/0248003 A1, hereinafter refer to DeBrosse) in view of Ju et al. (US 2006/0039188 A1, hereinafter refer to Ju).
Regarding Claim 1: DeBrosse discloses a magnetic random access memory array (see DeBrosse, Fig.1 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    669
    741
    media_image1.png
    Greyscale


a substrate (12) having a sourceline (S(N+)) formed therein (see DeBrosse, Fig.1 as shown above); 
a pillar structure between the sourceline (S(N+)) on one side and a bitline on an opposite second side in a vertical direction, the pillar structure comprising a magnetic memory elements (20) stacked over one another along the vertical direction, the magnetic memory element (20) comprising a magnetic reference layer (22), a magnetic free layer (26), and a non-magnetic, electrically-insulating magnetic barrier layer (24) positioned between the reference layer (22) and the free layer (26) (see DeBrosse, Fig.1 as shown above); and  
a transistor (18) located between the sourceline (S(N+)) and the pillar structure (28/20), the transistor (18) being functional to selectively electrically connect the pillar structure (28/20) with the sourceline (S(N+)) (see DeBrosse, Fig.1 as shown above);
wherein the transistor (18) further comprises: 
a column of epitaxial semiconductor material (28) having an outer side, the column of epitaxial semiconductor material (28) forming a channel of the transistor (18) structure (see DeBrosse, Fig.1 as shown above); 
a gate dielectric (13) surrounding the column of epitaxial semiconductor material (28) and contacting the side of the column of epitaxial semiconductor material (28) (see DeBrosse, Fig.1 as shown above); and 
an electrically conductive gate structure (18) surrounding the gate dielectric (13) and the column of epitaxial semiconductor material (28) such that the gate dielectric (13) separates the electrically conductive gate structure (18) from the column of epitaxial semiconductor material (28) (note: DeBrosse demonstrates a single transistor; however, it would have been obvious to one of ordinary skill in the art to duplicate the DeBrosse transistor in order to obtain a plurality of gate structure 18 around the column of epitaxial semiconductor material (28); therefore, duplicating the DeBrosse transistor has no patentable significance unless a new and unexpected result is produced. for support see Ju Figs.2-3 as shown below, which teaches a plurality of transistor 95/97) (see DeBrosse, Fig.1 as shown above).  
he pillar structure comprising a plurality of homogeneous magnetic memory elements stacked over one another along the vertical direction, each magnetic memory element comprising a magnetic reference layer, a magnetic free layer, and a non-magnetic, electrically-insulating magnetic barrier layer positioned between the reference layer and the free layer.
Before effective filing date of the claimed invention the disclosed pillar structure were known to comprise a plurality of homogeneous magnetic memory elements stacked over one another along the vertical direction, each magnetic memory element comprising a magnetic reference layer, a magnetic free layer, and a non-magnetic, electrically-insulating magnetic barrier layer positioned between the reference layer and the free layer in order to obtain a multiple-memory-layer MRAM in which a selected cell can be written without the use of current through the cell and without writing to non-selected cells in the other memory layers.
For support see Ju, which teaches wherein the pillar structure (40/45/47) comprising a plurality of homogeneous magnetic memory elements (2-2-3 and 2-2-4) stacked over one another along the vertical direction, each magnetic memory element (2-2-3 and 2-2-4) comprising a magnetic reference layer (182), a magnetic free layer (184), and a non-magnetic, electrically-insulating magnetic barrier layer (183) positioned between the reference layer (182) and the free layer (184) (see Ju, Figs.2-4 as shown below, ¶ [0008], ¶ [0036]- ¶ [0037], and ¶ [0044]- ¶ [0047]).

    PNG
    media_image2.png
    383
    646
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    403
    539
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    240
    508
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of DeBrosse and Ju to enable the pillar structure (40/45/47) to comprise a plurality of homogeneous magnetic memory elements (2-2-3 and 2-2-4) stacked over one another along the vertical direction, each magnetic memory element (2-2-3 and 2-2-4) comprising a magnetic reference layer (182), a magnetic free layer (184), and a non-magnetic, electrically-insulating magnetic barrier layer (183) positioned between the reference layer (182) and the free layer (184) as taught by Ju in order to obtain a multiple-memory-layer MRAM in which a selected cell can be written without the use of current through the cell and without writing to non-selected cells in the other memory layers (see Ju, Figs.2-4 as shown above, ¶ [0008], ¶ [0036]- ¶ [0037], and ¶ [0044]- ¶ [0047]). 
Regarding Claim 2: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the pillar structure (40/45/47) further comprises at least one buffer layer (42) separating the plurality of homogeneous magnetic memory elements 2-2-3 and 2-2-4) from one another (see Ju, Figs.2 and 4 as shown above and ¶ [0036]).  
Regarding Claim 4: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the column of epitaxial semiconductor material (28) comprises Si (see DeBrosse, Fig.1 as shown above and ¶ [0036]).  
Regarding Claim 5: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the electrically conductive gate structure (18) comprises one or more of W, TiNi, TaN, TiN, and Ti (see DeBrosse, Fig.2G and ¶ [0048]).   
Regarding Claim 6: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the electrically conductive gate structure (18) comprises one or more of W, TiNi, TaN, TiN, and Ti and the gate dielectric (13) comprises one or more of SiO2, HfO2, Al2O3 and ZrO2 (see DeBrosse, Fig.2G, ¶ [0042], ¶ [0048], and ¶ [0051]).  
Regarding Claim 7: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the sourceline (S(N+)) comprises an n+ doped region formed in the substrate (12) (see DeBrosse, Fig.1 as shown above).  
Regarding Claim 8: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 7 as above. The combination of DeBrosse and Ju further teaches wherein the substrate (12
Regarding Claim 9: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 1 as above. The combination of DeBrosse and Ju further teaches wherein the substrate (12) comprises Si and the sourceline (S(N+)) comprises an n+ doped region formed in the Si (see DeBrosse, Fig.1 as shown above and ¶ [0042]).  
Regarding Claim 10: DeBrosse discloses a magnetic random access memory array (see DeBrosse, Fig.1 as shown above and ¶ [0002]) comprising: 
a substrate (12) (see DeBrosse, Fig.1 as shown above); 
a sourceline (S(N+)) formed on the substrate (12) (see DeBrosse, Fig.1 as shown above); 
a plurality of pillar structures formed over the substrate (12), each of the pillar structures being disposed between the sourceline (S(N+)) on one side and a bitline on an opposite second side in a vertical direction and comprising a magnetic memory element stacked over one another along the vertical direction, the magnetic memory element comprising a magnetic reference layer (22), a Docket No. SPl01US0013 Application Serial No. 15/984,133magnetic free layer (26), and a non-magnetic, electrically-insulating magnetic barrier layer (24) positioned between the reference layer (22) and the free layer (26) (see DeBrosse, Fig.1 as shown above); and 
a plurality of transistors (18) (note: DeBrosse demonstrates a single transistor; however, it would have been obvious to one of ordinary skill in the art to duplicate the DeBrosse transistor in order to obtain a plurality of gate structure 18 around the column of epitaxial semiconductor material (28); therefore, duplicating the DeBrosse transistor has no patentable significance unless a new and unexpected result is produced. for support see Ju Figs.2-3 as shown above, which teaches a plurality of transistor 95/97) each transistor (18) being located between the sourceline (S(N+)) and one of the plurality of pillar structures, the transistor (18) being functional to selectively electrically connect the pillar structure with the sourceline (S(N+)) (see DeBrosse, Fig.1 as shown above); 
wherein the transistors (18) each further comprise: 
a column of epitaxial semiconductor material (28) forming a channel of the transistor (18), the column of epitaxial semiconductor (28) having an outer side (see DeBrosse, Fig.1 as shown above); 
a gate dielectric (13) surrounding the column of epitaxial semiconductor material (28) and contacting the side of the column of epitaxial semiconductor material (28) (see DeBrosse, Fig.1 as shown above); and 
an electrically conductive gate structure (18) surrounding the gate dielectric (13) and the column of epitaxial semiconductor material (28) such that the gate dielectric (13) separates the annular electrically conductive gate structure (18) from the column of epitaxial semiconductor material (28) (see DeBrosse, Fig.1 as shown above). 
DeBrosse is silent upon explicitly disclosing wherein the plurality of pillar structures comprising a plurality of homogeneous magnetic memory elements stacked over one another along the vertical direction, each magnetic memory elements comprising a magnetic reference layer, a magnetic free layer, and a non-magnetic, electrically-insulating magnetic barrier layer positioned between the reference layer and the free layer.
Before effective filing date of the claimed invention the disclosed the plurality of pillar structures were known to comprise a plurality of homogeneous magnetic memory 
For support see Ju, which teaches wherein the plurality of pillar structures (40/45/47) comprising a plurality of homogeneous magnetic memory elements (2-2-3 and 2-2-4) stacked over one another along the vertical direction, each magnetic memory elements (2-2-3 and 2-2-4) comprising a magnetic reference layer (182), a magnetic free layer (184), and a non-magnetic, electrically-insulating magnetic barrier layer (183) positioned between the reference layer (182) and the free layer (184) (see Ju, Figs.2-4 as shown above, ¶ [0008], ¶ [0036]- ¶ [0037], and ¶ [0044]- ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of DeBrosse and Ju to enable the plurality of pillar structures (40/45/47) to comprise a plurality of homogeneous magnetic memory elements (2-2-3 and 2-2-4) stacked over one another along the vertical direction, each magnetic memory elements (2-2-3 and 2-2-4) comprising a magnetic reference layer (182), a magnetic free layer (184), and a non-magnetic, electrically-insulating magnetic barrier layer (183) positioned between the reference layer (182) and the free layer (184) as taught by Ju in order to obtain a multiple-memory-layer MRAM in which a selected cell can be written without the use of current through the cell and without writing to non-selected cells in the other memory 
Regarding Claim 11: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 10 as above. The combination of DeBrosse and Ju further teaches wherein each of the plurality of pillar structures (40/45/47) further comprises at least one buffer layer (42) separating the plurality of homogeneous magnetic memory elements (2-2-3 and 2-2-4) (see Ju, Figs.2 and 4 as shown above and ¶ [0036]).  
Regarding Claim 13: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 10 as above. The combination of DeBrosse and Ju further teaches wherein the column of epitaxial semiconductor material (28) comprises Si (see DeBrosse, Fig.1 as shown above and ¶ [0036]).  
Regarding Claim 14: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 10 as above. The combination of DeBrosse and Ju further teaches wherein the electrically conductive gate structure (18) comprises one or more of W, TiNi, TaN, TiN, and Ti (see DeBrosse, Fig.2G and ¶ [0048]).
Regarding Claim 15: DeBrosse as modified teaches a magnetic random access memory array as set forth in claim 10 as above. The combination of DeBrosse and Ju further teaches wherein: the column of epitaxial semiconductor material (28) comprises Si (see DeBrosse, Fig.1 as shown above and ¶ [0036]);
Docket No. SPlO1US0014 Application Serial No. 15/984,133the electrically conductive gate structure (18) comprises one or more of W, TiNi, TaN, TiN, and Ti; and the gate dielectric (13) comprises one or more of SiO2, HfO2, Al2O3 and ZrO2 (see DeBrosse, Fig.2G, ¶ [0042], ¶ [0048], and ¶ [0051]).
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BITEW A DINKE/Primary Examiner, Art Unit 2896